Citation Nr: 0417332	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for residuals of 
radiation exposure.  

3.  Entitlement to service connection for depression claimed 
as secondary to peripheral neuropathy and radiation exposure.  

4.  Entitlement to service connection for peripheral 
neuropathy of the right foot.  

5.  Entitlement to service connection for peripheral 
neuropathy of the left foot.  

6.  Entitlement to service connection for peripheral 
neuropathy of the left hand.  

7.  Entitlement to service connection for peripheral 
neuropathy of the right hand.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying entitlement to service connection 
for Post-Traumatic Stress Disorder (PTSD), service connection 
for residuals of radiation exposure, service connection for 
depression claimed as secondary to peripheral neuropathy and 
radiation exposure, service connection for peripheral 
neuropathy of the right foot, service connection for 
peripheral neuropathy of the left foot, service connection 
for peripheral neuropathy of the left hand, and service 
connection for peripheral neuropathy of the right hand.   

A notice of disagreement was received in April 2002, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in August 2003.  The veteran 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge at the RO in December 2003.  

On the veteran's substantive appeal which was received in 
August 2003, a claim of entitlement to nonservice-connected 
pension was made.  The issue is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.

For the reasons explained below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002).  VA has issued final rules to implement the provisions 
of VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  In reviewing the record the Board is unable to find 
that the appellant has been furnished proper VCAA notice with 
regard to his appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).

The veteran testified before the undersigned in December 2003 
that he was receiving Social Security Administration (SSA) 
benefits.  The RO has not attempted to obtain these records.  
The Court has indicated that medical records upon which an 
award of SSA benefits has been predicated are relevant to VA 
claims for service connection.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369 (1992).  The RO must attempt to obtain 
these records.  

At this point there is no way of knowing why the veteran is 
receiving SSA benefits.  It could be for any (or none) of 
matters on appeal.
The veteran testified that he received treatment at a VA 
hospital in 1983 and additional treatment at VA facilities 
beginning in approximately 1999.  It is not apparent that 
these treatment records have been obtained and associated 
with the claims file.  These records are pertinent to the 
issues on appeal and the RO must attempt to obtain these 
records.  

The veteran testified that he was exposed to radiation while 
on board the Dwight D. Eisenhower in the Indian Ocean.  He 
reported that he was instructed to wear something similar to 
a rubber dog tag which he opined was associated with 
radiation exposure.  No one explained what the device was 
for.  He had not received any treatment for radiation.  He 
testified that in 1983 or 1984 VA health care providers 
thought that he might have been exposed to radiation. The RO 
denied the claim due to the fact that the veteran had not 
provided any evidence of radiation exposure, nor had he 
indicated which of his disabilities resulted from radiation 
exposure.  At the December 2003 travel Board hearing, 
however, the veteran indicated that he had a skin disability 
as a result of his exposure to radiation.  The RO should 
attempt to verify the veteran's alleged exposure to radiation 
and, if proven, provide a VA examination to determine if the 
veteran experiences any residuals of said exposure.  

With regard to the veteran's peripheral neuropathy claims, 
the Board notes that peripheral neuropathy was diagnosed at 
the time of two different VA examinations which were 
conducted in May 2001.  The veteran reported that the 
peripheral neuropathy began several years prior to the 
examination.  This would be at least 10 years after the 
veteran's discharge from active duty.  Significantly, one 
examiner did not provide an etiology for the disability and 
the other examiner noted that the precise etiology of the 
neuropathy was unknown.  The Board notes that the precise 
etiology of a disability is not required.  In Alemany v. 
Brown, 9 Vet. App. 518 (1996), the Court noted that in light 
of the benefit of the doubt provisions of 38 U.S.C. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  If the evidence is equally weighted as to the 
disability occurring during active duty as opposed to some 
other time, then service connection is warranted.  The Board 
finds an opinion is required to determine if it is as likely 
as not that the currently existing peripheral neuropathy is 
linked to the veteran's active duty service in any way.  

The veteran has alleged that service connection is warranted 
for PTSD and depression.  There are no diagnoses for either 
of record and the record reflects that the veteran failed to 
cooperate during a VA examination.  Depending on whether or 
not SSA records reflect an acquired psychiatric disorder, the 
veteran should be afforded another chance to appear for a VA 
examination in connection with those claims.  

Accordingly, the issues on appeal are REMANDED to the RO for 
the following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran has been furnished proper 
notice in compliance with 38 C.F.R. § 
3.159(b)(1), including notice of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the veteran 
is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183  (2002); 
Charles v. Principi, 16 Vet. App.  370 
(2002).   Additionally, the veteran 
should be requested to provide any other 
evidence in his possession that may 
pertain to his claim. 38 C.F.R. 
§ 3.159(b)(1).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
disabilities on appeal since his 
discharge from active duty.  After 
securing the necessary release(s), the RO 
should obtain these records, in 
particular, the VA treatment records from 
the VA medical facility in East Orange, 
New Jersey in the early 1980's.  

3.	The RO should obtain from the Social 
Security
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  If, and only if, the SSA records 
indicate the presence or possibility of 
an acquired psychiatric disorder, the RO 
should contact the veteran and determine 
if he will cooperate for a VA psychiatric 
examination.  If he agrees to cooperate 
for such an examination, the veteran 
should be scheduled for an examination, 
to determine whether he suffers from PTSD 
or depression.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  If a 
medical diagnosis of PTSD is made, a 
stressor, or stressors, should be 
identified.  If a medical diagnosis of 
PTSD cannot be made, or if the examiner 
finds that any PTSD is not related to a 
claimed stressor(s), he or she should so 
indicate with a detailed explanation for 
such findings.  If the examiner cannot 
offer a requested opinion without 
engaging in speculation that fact should 
be noted and a rationale should be 
provided.

5.  If a medical diagnosis of PTSD is 
made, the RO should undertake all 
necessary further development after 
requesting the veteran to submit, in 
writing, as much descriptive information 
as possible regarding the identified 
in-service stressors, such as names, 
locations, units assigned to, month and 
year, etc.  

6.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service exposure to radiation, 
such as names, locations, units assigned 
to, month and year, etc.  

7.  Regardless of the veteran's response, 
the RO should attempt to verify the 
veteran's claimed exposure to radiation 
during active duty.  If, and only if, 
radiation exposure is verified, then the 
veteran should be scheduled for an 
examination by an appropriately qualified 
professional to determine the nature, 
extent and etiology of residuals of 
radiation exposure found on examination.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should express an 
opinion as to whether it is as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran current 
experiences residuals of radiation 
exposure which are causally related to 
his period of active duty.  If the 
examiner cannot offer a requested opinion 
without engaging in speculation that fact 
should be noted and a rationale should be 
provided.

8.  The RO should schedule the veteran 
for an examination by an appropriately 
qualified professional to determine the 
nature, extent and etiology of the 
peripheral neuropathy found on previous 
medical examinations.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should express an 
opinion as to whether it is as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran current 
experiences peripheral neuropathy which 
is causally related to his period of 
active duty.  If the examiner cannot 
offer a requested opinion without 
engaging in speculation that fact should 
be noted and a rationale should be 
provided.

9.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
can be granted.  Unless all the benefits 
sought are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




